Title: From John Adams to Stephen Higginson, 14 March 1790
From: Adams, John
To: Higginson, Stephen



Sir
New York March 14 1790

I am much obliged by your favor of the first instant with the report of the Committee: and glad to find that the bench had been filled with Characters to your satisfaction. The report of the Committee gives me concern, as it evidence of an unquiet restless spirit as it tends to encourage Rhode Island in their obstinacy: but most of all as I fear there is too much probability that it originated in the advice you mention, and is aided by some of the great folks you allude to. It is supposed to have been sett on foot in the Massachusetts to assist in raising the same spirit in Virginia, where there is at present a very general satisfaction with the national Government: though it is apprehended that this measure may revive some old uneasiness. I really fear that some of my old friends both in Virginia and Massachusetts hold not in horror as much as I do a division of this Continent into two or three nations and have not an equal dread of Civil war.  The appearance of renewing courage in this Country is very pleasing to a man as much mortified as I have been with reproaches against the Religion, morals, honor and spirit of this Country; it is rapture to see a returning disposition to respect treaties to pay debts, and to do justice by holding property, faired and obeying the Commandment “Thou shalt not steal.”  The worthy Clergymen throughout the United States when they pray for the Vice President petition that he may be endowed with the Spirit of his station in this petition I most devoutly join.  And the most difficult part of the Spirit of this station is to abstain from meddling improperly with the executive power. For this reason you must not depend upon any activity on my part to promote your views. This I can say however, that I beleive your qualifications for the office you mentioned to be of the best kind and equal to those of any man, that I shall make no opposition to you personally; and that whenever it may fall in my way, consistent with the aforesaid spirit of my station, to assist your wishes, it will give me pleasure to do it. I received sometime ago a letter from you for which I was much obliged to you tho’ I fear I have never answered it.— The inspection of Merchandizes to be exported is one of the most important things this Country has to do. Next to the faith of treaties and the payment of debt, punctuality in the quality of merchandizes to be exported is the thing most wanted I will not say to support, but to restore the moral character of our Country.  Pensylvania has derived such advantages from her inspection laws that I wonder the Massachusetts should want any motive to follow her example. Some of the States derive such advantages from their own inspection laws and from the want of them in New England that opposition to a general law may arise from that interest.  The national debt, I have long thought, must be the instrument for establishing a national government; and have the pleasure now to see that the President, his ministers and a majority in the house are of the same opinion  I have also the satisfaction to see that the ennemies and opposers of the Government are all of the same mind.  The latter are accordingly exerting themselves against the assumption of the State debts, as the first upon which the general government will turn.  The opposition however seems to be feeble, as not supported by the voice of the people This is a favorable symptom. Indeed the government appears to have had as happy an effect upon the prosperity and peace of the Country as its friends had reason to expect. It might not be too strong an expression to say that the most sanguine prophesies of its blessings and utility have been fulfilled.  There are defects still in the Constitution; which if they are not supplied by degrees as it gains strength will produce evils of a serious kind.
John Adams